Citation Nr: 1203268	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  11-01 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served various periods of active duty for training (ACDUTRA) with the Connecticut and Illinois National Guards and the Army Reserves between September 1958 and September 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant testified before the undersigned Veterans Law Judge at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The appellant did not have active military, naval, or air service during a period of war.  


CONCLUSION OF LAW

The criteria for non-service connected pension benefits have not been met.  
38 U.S.C.A. §§ 101(2), 1521(a), (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

This case is one in which the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  

In any event, in the October 2009 decision on appeal, as well as in a July 2010 letter, the RO informed the appellant of the requirements governing entitlement to non-service connected pension, and the claim was subsequently readjudicated in a November 2010 statement of the case.  Further, the appellant has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the appellant is not prejudiced by a decision at this time.

Analysis

The appellant seeks non-service connected VA pension benefits.  To be eligible for non-service connected pension, a veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521 (j).  

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a). 

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

For this case, the pertinent period of war is the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

In the instant case, the record does not reflect, nor does the appellant contend, that he served on active duty for a period of 90 days during a period of war.  The record indicates the Veteran served on a period of ACDUTRA from September 21, 1958, to March 20, 1959.  He was a member of the Illinois National Guard from April 1959, to May 1962 and was discharged from the Army Reserve in September 1964.  

The appellant asserts he also served a two-week period of ACDUTRA in August 1964, at least a portion of which occurred during the Vietnam Era commencing August 5, 1964.  See April 2010 Board hearing transcript.  Even assuming the Veteran was on ACDUTRA on August 5, 1964, that period of service is the only period of service that falls within a period of war.  However, active duty for training only qualifies as active military, naval, or air service for purpose of VA non-service connected pension benefits if the service member was disabled or died from a disease or injury incurred or aggravated in the line of duty.  There is no evidence that the Veteran was disabled during his active duty for training.  Lacking qualifying service, the basic eligibility requirements for VA pension benefits are not met, and the appeal must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 426. 

ORDER

Entitlement to non-service connected pension is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


